Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of an inductor below the first semiconductor wafer and at least a portion of the inductor being within the first interconnect structure. A through substrate via extending through the first semiconductor wafer. The inductor being coupled to at least the first device by the second interconnect structure and the through substrate via along with the other limitations in claims 1, 11, and 20.

EXAMINER’S AMENDMENT
3. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Ronald Pawlikowski on February 11, 2021.
CLAIMS:
Add claim 15, -- The integrated circuit of claim 1, wherein the first semiconductor wafer has a thickness ranging from about 10 micrometers to about 200 micrometers. --.
	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/February 11, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897